DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest a screening method for screening a unit battery having the steps of evaluating a variation in discharging voltage over time during discharging in the unit battery based on the charging/discharging waveform; evaluating charging efficiency of the unit battery based on the charging/discharging waveform; and a screening step of screening the unit battery based on evaluation results of the first, second, third and fourth steps, as recited in the independent claim 1;
A screening apparatus configured to screen a unit battery having a charging voltage evaluation unit configured to evaluate a variation in charging voltage over time during charging in the unit battery based on the charging/discharging waveform; a charging efficiency evaluation unit configured to evaluate charging efficiency of the unit battery based on the charging/discharging waveform; and a current value evaluation unit configured to evaluate a current value at an end of the charging of the unit battery based on the charging/discharging waveform, as recited in the independent claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        




July 23, 2021